Citation Nr: 0619260	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for service-connected gynecomastia, left breast with post 
excision.      


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1950 until July 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  At that time, the RO granted 
entitlement to service connection of gynecomastia, left 
breast with post excision.  A noncompensable disability 
rating was assigned.  The veteran disagreed with the assigned 
disability rating and subsequently perfected an appeal as to 
this issue.      
The veteran's representative submitted written argument on 
his behalf in June 2004 and in may 2006. 

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

Issues not on appeal

Also in the July 2003 rating decision claims of entitlement 
to service connection of erectile dysfunction, coronary 
artery disease, a chronic prostate condition, hepatitis and 
liver disease and a psychiatric disability were denied.  The 
veteran has not perfected an appeal as to any of those 
issues.  Therefore, those issues are not in appellate status 
and will be discussed no further herein.  See Archbold v. 
Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].




FINDINGS OF FACT

1.  The veteran's gynecomastia, left breast with post 
excision manifests as a superficial scar which is over 3 
inches in length and includes some disfigurement due to loss 
of adipose tissue, without evidence of masses, inflammation, 
tenderness, adhesion, raised scarring or limitation of 
function caused by the scar. 

2.  The veteran's disability is not so exceptional or unusual 
so as to render impracticable the application of the 
schedular criteria.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
disability rating are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7819-7806 (2002).  

2.  The criteria for referral for an extraschedular 
evaluation are not met for service-connected gynecomastia, 
left breast with post excision.  38 C.F.R. § 3.321(b)(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to a compensable disability 
rating for his service-connected residuals of gynecomastia.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the April 2004 
SOC.  The April 2004 SOC gave the veteran notice of the 
rating criteria for the condition on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated 
September 12, 2002 and June 21, 2004, by which the veteran 
was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  Both VCAA letters specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf he must provide an adequate description of the records 
as well as authorization for records not held by the Federal 
government.   Moreover, the June  2004 letter specifically 
advised the veteran that in order to qualify for an increased 
disability rating, medical evidence of an increase in the 
severity of the disability was required.  

Finally, the Board notes that both the September 2002 and the 
June 2004 letters expressly notified the veteran that he 
should describe any additional evidence that he thought was 
relevant to his claim and further directed the veteran that 
he could submit any such information directly to VA   
Additionally, the letters provided the veteran with 
information as to how he could submit evidence directly to 
VA.  The Board believes that these requests comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has been provided as to element (4), degree of 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to that 
crucial element.  The Board acknowledges that this notice, 
although provided in the April 2004 SOC was not provided in 
letter form until after the RO last adjudicated the veteran's 
claim.  However, in the two years since the veteran received 
that June 2004 letter notice he has not submitted any 
additional evidence in response to that notice despite having 
ample opportunity to do so.  As such, the Board finds that 
the veteran is not prejudiced by proceeding to a decision on 
the merits despite the timing of the letter notice. 
Additionally, in that regard, the Board notes that the 
veteran and his representative have specifically requested 
that the veteran's claim be expedited and submitted a motion 
for advancement on the docket.  

Concerning the final element, element (5), effective date, 
this element is rendered moot via the RO's denial of an 
increased (compensable) rating.  In other words, any lack 
advisement as to that element is meaningless, because an 
increased disability rating was not granted, and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.   

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
private treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and 
opinion, which was completed in March 2004.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran originally 
requested a hearing at the RO.  The veteran failed to report 
for the scheduled hearing, and he has not since indicates 
that he desires a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.


Pertinent law and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific schedular criteria

Under 38 C.F.R. § 4.116, Diagnostic Code 7628 (2005), benign 
neoplasms of the breast are rated (in males) as skin 
disabilities.

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disabilities, 
38 C.F.R. § 4.118, effective August 30, 2002.  
See 67 Fed. Reg. 49596 (July 31, 2002).  The veteran has been 
provided with the new schedular criteria, and the April 2004 
SOC reflects that the RO has evaluated the veteran's skin 
condition under both the former and the current criteria.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected skin disability under both the 
former and the current schedular criteria, keeping in mind 
that the former criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. 
App. 111, 117 (1997).



(i.)  The former schedular criteria

Prior to August 30, 2002, ratings under Diagnostic Code 7819 
for benign skin growths were to be rated as scars or 
disfigurement, generally using the criteria for eczema under 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 
7819 (2002). 

Under former Diagnostic Code 7806, a 10 percent rating will 
be assigned if there is exfoliation, exudation or itching 
involving an exposed surface or extensive area. 
A 30 percent rating applies if there is exudation or constant 
itching, extensive lesions, or marked disfigurement. A 50 
percent rating is assigned if there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002). 
 

(ii.)  The current schedular criteria 

Under the current Diagnostic Code 7819, effective August 30, 
2002, benign skin neoplasms are to be rated as disfigurement 
of the head face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
impairment of function. See 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2005).

With respect to scars other than of the head, face or neck, 
Diagnostic Code 7801 pertains to scars, other than of the 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertains to scars, other than of the 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Diagnostic Code 7802 provides for a 10 
percent disability rating for scars which have an area or 
areas of 144 square inches (929 sq. cm.) or greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2005)

Under both the current and former schedular criteria, 
Diagnostic Code 7805 [Scars, other] directed that the 
disability be rated on limitation of function of affected 
part.

See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002) & (2005).

Factual background

The Board believes that a very brief factual background may 
help in understanding the claim.

The veteran developed gynecomastia during service, which was 
excised in September 1952.  No malignancy was identified, and 
he was discharged from the hospital asymptomatic in October 
1952.  His February 1954 separation physical examination 
report noted a 4 inch long curved scar in the area of the 
left mammary.  The examination report noted no complications, 
no sequelae.

There is no further mention of the scar until the veteran 
filed his initial claim of entitlement to service connection 
in 2001.  Service connection was granted in the July 2003 RO 
rating decision which forms the basis for this appeal.  

Recent medical evidence will be discussed below. 

Analysis

The veteran is seeking entitlement to an increased 
(compensable) initial evaluation for his service-connected 
condition.  Essentially, he contends that the scar from his 
1952 surgery is disfiguring and as, such, an increased rating 
is warranted.  

Initial matter

As an initial matter, the Board observes that the identified 
residuals of gynecomastia are limited to a scar, described in 
detail below.  As noted above, there was, and is, no 
malignancy associated with the gynecomastia.  In addition, 
muscle damage has not been noted.

At various times recently, the veteran has alleged that he 
has numerous additional claimed disabilities allegedly 
arising from the gynecomastia or treatment therefor, to 
include coronary artery disease, a prostate condition, 
erectile dysfunction, hepatitis and a psychiatric disability.  
Service connection for all of these disabilities was denied 
in the July 2003 rating action which granted service 
connection for residuals of the gynecomastia.  As has been 
noted in the Introduction, an appeal has not been perfected 
as to any of those issues.  

In any event, the only currently medically identified 
residual of the service-connected gynecomastia is the scar on 
the left breast.  

The Board additionally observes that the medical evidence of 
record, to include the report of the March 2004 VA 
examination and accompanying unretouched color photographs, 
shows, in addition to the scar on the left breast, a much 
more noticeable surgical scar, arising from heart surgery, 
extending down the midline of the chest into the abdominal 
area.  This non service-connected scar obviously cannot be 
considered by the Board.

In sum, the veteran's service-connected disability 
encompasses a curved, C-shaped scar, described variously as 
being between 3 and 4 inches in length, near the left areola.  
The scar was described by the March 2004 VA examiner as being 
"flat, same color as the rest of the skin".   There is, 
according to the VA examiner, "some disfigurement from the 
loss of adipose tissue underneath the areola as a result of 
which the skin folds over the areola when his arm is by his 
side."  Review of the several unretouched color photographs 
which are in the claims folder verified that the scar itself 
is somewhat noticeable but not significantly disfiguring when 
the left arm is raised; however, when the left arm is lowered 
loose flesh sags over the nipple, obscuring it entirely.    

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's disability is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 [benign skin neoplasms].  
However, as noted in the factual background section above, 
the veteran is not currently diagnosed with neoplasm.  The 
gynecomastia was excised over a half century ago and it has 
not recurred.  The medical evidence of record clearly 
indicates that the  sole residual from the in-service history 
of gynecomastia is the scar described above.  

The Board will turn to the matter of which diagnostic codes 
are more appropriate under both the former and current 
schedular criteria.    

(i.)  The former schedular criteria

As discussed above, under former Diagnostic Code 7819, the 
veteran's gynecomastia residuals are to be rated as "scars, 
disfigurement, etc.", normally under the rating code for 
eczema.

With respect to the criteria in effect prior to August 30, 
2002, none of the  
Diagnostic codes pertaining to scars fits the veteran's scar, 
which, although quite noticeable, is not on an exposed area, 
is not a burn scar, is not tender or painful, and is 
productive of no functional loss.

Former Diagnostic Code 7800 [scars, disfiguring, head, face 
or neck] is not appropriate as it relates to scars and 
disfigurement of the head, face and neck and the veteran's 
scar is located on his chest.  Former Diagnostic Codes 
7801and 7802 refer to burn scars and are thus inapplicable in 
this case.  Former Diagnostic Codes 7803 [scars, superficial, 
poorly nourished, with repeated ulceration] and 7804 [scars, 
superficial, tender and painful on objective demonstration] 
are not appropriate because such symptomatology has not been 
complained of by the veteran or identified on physical 
examination.  Diagnostic Code 7805 [scars, other; rate on 
loss of range of motion] is not appropriate because there is 
no evidence of loss of function in the veteran's chest or 
left upper extremity.  Indeed, the color photographs clearly 
show him lifting his arm above his head.  

The Board thus believes that the veteran scar should be 
rated, as instructed by former Diagnostic Code 7819, as 
eczema under former Diagnostic Code 7806, of course taking 
into consideration that the only analogous symptom is 
disfigurement.

(ii.) The current criteria 

Under the current criteria, Diagnostic Code 7800 
[Disfigurement of the head, face, or neck] is not appropriate 
as it continues to pertain to injuries of the head, face or 
neck and the veteran's injury is to the chest.  

Diagnostic Code 7801 pertains to scars that are deep or cause 
limited motion.  There is no finding of limitation of motion 
associated with the veteran's scar and the only medical 
evidence of record which discusses whether or not the 
veteran's scars are "deep" or "superficial" is the March 
2004 VA examination which notes that the scar has a 1/2 inch 
depth (this is consistent with the depth noted by the 
veteran's private provider in the April 2004 opinion letter) 
but finds that as the scar itself does not involve soft 
tissue, it is superficial.  Accordingly, Diagnostic Code 7801 
is also not appropriate.  

Additionally, Diagnostic Codes 7803 [scars, superficial, 
unstable]; 7804 [scars, superficial, painful on examination] 
and 7805 [scars, other; rate on limitation of function of 
affected part] also do not refer to the veteran's specific 
scarring.  There is no medical evidence that the veteran's 
scars are unstable, painful on examination or cause any 
limitation of motion.  

Accordingly, as the other potentially applicable criteria are 
inappropriate, the scar  will be rated with reference to 
current Diagnostic Code 7802 [scars, other than head, face or 
neck that are superficial and do not cause limitation of 
motion.].  

Schedular rating

(i.)  The former schedular criteria

As noted above, under former schedular criteria, benign skin 
growths are rated as eczema.  The only criteria which are 
applicable here are those for 30 percent ("marked 
disfigurement") and 50 percent ("exceptionally 
repugnant").

The Board observes that the word "marked" is not defined in 
the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005). The Board observes in passing that 
"marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous".  Webster's New World Dictionary, 
Third College Edition (1988) at 828.

The veteran's service-connected scar has been described 
above.  The VA examiner clearly indicated that the scar was 
noticeable, in particular when the veteran's arm was lowered.  
The undersigned's review of the color photographs bears this 
out.  Although the scar is visible at all times, the skin 
noticeably sags over the nipple when the veteran's arm is 
lowered.  In the Board's opinion, this constitutes marked 
disfigurement, warranting the assignment of a 30 percent 
rating.  The Board is therefore in agreement with the veteran 
that the scar is disfiguring.

The evidence of record does not indicate that the scar is 
"exceptionally repugnant", and the veteran has not so 
contended.  Repugnance, like its opposite, beauty, is in the 
eye of the beholder.  A February 2003 VA compensation and 
pension examination report stated "male breasts are 
symmetrical, no masses or tenderness", which is hardly 
indicative of a repugnant condition.  The March 2004 VA 
examiner, although characterizing the service-connected scar 
as disfiguring, did not intimate that he believed that the 
scar was exceptionally repugnant.  The undersigned does not 
find photos of the scar (which is only 4 inches or less in 
length and is close to flesh colored, not raised or 
depressed) to be exceptionally repugnant.     

For these reasons, as 30 percent rating and no more is 
assigned under former Diagnostic Codes 7819-7896.  As noted 
above, the former criteria may be applied prospectively 

(ii.)  The current schedular criteria

For the criteria in effect after August 30, 2002, the veteran 
has been assigned a noncompensable disability rating.  
Although a noncompensable rating is not specifically 
mentioned under the current criteria for Diagnostic Code 
7802, under 38 C.F.R. § 4.31, it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Under the current schedular criteria, a 10 percent disability 
rating will be assigned with evidence of scars with area of 
144 square inches or 929 square centimeters or greater.  The 
medical evidence of record shows that the veteran's scar is 3 
1/2 inches long and 1/2 inch wide and a 1/2 inch deep.  This is 
manifestly not an area approximating 1 square foot or 144 
square inches or 929 square centimeters nor is such 
approximated to warrant the assignment of a compensable 
rating.  Cf. 38 C.F.R. § 4.7 (2005).  

The Board further acknowledges the veteran's contention that 
his scar is in actuality 3 3/4 inches in length.  However, even 
if the Board accepts the veteran's statement of his scar's 
length, a scar of that size is still noncompensable under 
either the current criteria as it still does not meet or 
approximate the sizes listed in the criteria.  
  
Therefore, the criteria for the assignment of even a 10 
percent disability rating, which is the highest disability 
rating available under this diagnostic criteria, is not met 
under the current criteria.  

Fenderson considerations

The medical evidence of record clearly indicates that the 
status of the veteran's scar has not changed during the 
course of his appeal.  Accordingly, a 30 percent rating will 
be assigned as of the date of service connection, October 3, 
2001.  

Extraschedular considerations

In the April 2004 SOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2005) in connection with the issues on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative have identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.   

The record does not show that the veteran has required 
frequent hospitalizations for his gynecomastia.  Indeed, it 
does not appear from the record that he has been hospitalized 
for this condition in the fifty years since his separation 
from service.  

In addition, marked interference with employment, is not 
demonstrated.  The veteran's record indicates that he worked 
full-time until age 59.  At that time he retired due to non-
service connected heart disease.  There is no indication that 
the veteran's history of gynecomastia and residual scar in 
any way limited his employment or contributed to his decision 
to retire.  As explained above, the residuals of the 
veteran's gynecomastia are not productive of any discernable 
loss of function.  Any occupational impairment due to the 
service-connected residuals of gynecomastia is specifically 
contemplated in the disability rating which is currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected residuals of gynecomastia 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005). Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 30 percent initial evaluation for service-
connected  gynecomastia, left breast with post excision is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


